      Case: 4:19-cr-00839-HEA Doc. #: 1 Filed: 10/10/19 Page: 1 of 5 PageID #: 1


                                                                                           FILED
                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI                             OCT 1 0 2019
                                     EASTERN DIVISION                                 U S. DISTRICT COURT
                                                                                    EASTERN DISTRICT OF MO
                                                                                            ST. LOUIS
 UNITED STATES OF AMERICA,                             )
                                                       )
 Plaintiff,                                            )
                                                       )
 v.                                                    ) No
                                                       )
 MARY ANN GIBSON,                                      )

 Defendant.
                                                       )
                                                       )
                                                                     4:19CR839 HEA
                                         INFORMATION

The United States Attorney charges that:
                                         COUNTSI-V
                                 (BANK FRAUD: 18 U.S.C. § 1344)

                                         INTRODUCTION

       1.     At all relevant times, Enterprise Bank and Trust, headquartered in Clayton, Missouri

in the Eastern District of Missouri, is a· financial institution within the meaning of Title 18, United

States Code, Section 20, the deposits of which are insured by the Federal Deposit Insurance

Corporation.

       2.     During the relevant time period, Defendant Mary Ann Gibson was the Chief

Executive Officer of Mozaic Group Ltd. (hereinafter "Mozaic"), a company providing account

marketing services to large corporations.

                                  THE SC_HEME TO DEFRAUD

       3.     From oh or about January, 2016, through on or about August, 2017, in St. Louis, in the

Eastern District of Missouri, the defendant,

                                      MARY ANN GIBSON,




                                                   1
    Case: 4:19-cr-00839-HEA Doc. #: 1 Filed: 10/10/19 Page: 2 of 5 PageID #: 2




 engaged in a scheme and artifice to obtain moneys, funds, credits, assets, securities and other

 property owned by, or under the custody and control of Enterprise Bank and Trust, by means of

 false and fraudulent pretenses, representations, and promises.

          4.   It was part of the scheme to defraud that the defendant obtained a line of credit of

. $2,400,000 for Mozaic with Enterprise Bank and Trust in January 2016. By August 2017, the line

 of credit amount was increased to $2,800,000. During the relevant time period, Mozaic drew down

 the line of credit obtained from Enterprise Bank and Trust.

          5.   It was part of the scheme to defraud that the defendant submitted, and was required to

 submit, monthly balance sheets to Enterprise Bank and Trust to maintain the acquired line of credit.
                         (      .
      6.       It was further part of the scheme that the defendant directed Mozaic employees to

 create false and fraudulent invoices for the purpose of increasing Mozaic's purported Accounts

 Receivable.

          7.   It was further part of the scheme that the defendant submitted false and fraudulent

 reports of Mozaic's balance sheets, including the false and fraudulent Accounts Receivable, in

 order to maintain and subsequently increase Mozaic's line of credit with Enterprise Bank and

 Trust.

          8.   It was further part of the scheme that the defendant certified the EBITA (Earnings

 Before Interest, Taxes, and Amortization) number submitted to Enterprise Bank and Trust

 accurately reflected the Accounts Receivable numbers for Mozaic during the relevant reporting

 period.

      9.       It was further part of the scheme that the Accounts Receivable numbers submitted to

 the bank that formed the basis for the EBITA calculation were falsely and fraudulently inflated.




                                                   2
   Case: 4:19-cr-00839-HEA Doc. #: 1 Filed: 10/10/19 Page: 3 of 5 PageID #: 3




      10.          On or about the dates set forth below in each individual count, in St. Louis, Missouri,

in the Eastern District of Missouri, the defendant,

                                            MARY ANN GIBSON,

executed and attempted to execute the scheme and artifice set forth above, to obtain moneys, funds,

credits, assets, securities, and other property owned by, and under the custody and control of

Enterprise Bank and Trust, which was a financial institution as defined in Title 18, United States
      i




Code, Section 20, by means of material false and fraudulent pretenses, representations, and promises,

in that defendant submitted false and fraudulent balance sheets and EBITA numbers to Enterprise
                    "
Bank and Trust for the purpose of maintaining and increasing the line of credit extended to Mozaic

as described below for each count, each submission constituting a separate count:

          COUNT                REPORTING PERIOD              FALSE AND FRAUDULENT EBITA
                                                            REPORTED TO ENTERPRISE BANK
                                                                     AND TRUST
               I                      April 2017                     $1,382,548.21

               II                     May 2017                            $1,321,312.66

            III                        June 2017                          $1,296,964.19

               IV                      July 2017                          $1,296,446.11

               v                     August 2017                          $1,403,167.36




      All in violation of Title 18, United States Code, Section 1344.

                                        FORFEITURE ALLEGATION

The United States Attorney further alleges there is probable cause that:

          1.            Pursuant to Title 18, United States Code, Sections 982(a)(2) and Title 28, United

States Code, Section 2461 (c), upon conviction of an offense in violation of Title 18, United States


                                                        3
   Case: 4:19-cr-00839-HEA Doc. #: 1 Filed: 10/10/19 Page: 4 of 5 PageID #: 4




Code, Section 1344 as set forth in Count(s) 1-V, the defendant shall forfeit to the United States of

America any property, real or personal, constituting or derived from any proceeds traceable to such

violati6ns.

       2.      Subject to forfeiture is a sum of money equal to the total value of any property,

real or personal, constituting or derived from any proceeds traceable to said violations.



DATED:           10/4/zo1~                    JEFFREY B. JENSEN
                   17                         United States Attorney




                                              ~~
                                              LINDSAYMCCL          ~TMAN, #66070MO
                                              Assistant United States Attorney
                                              111 South-10th Street, Room 20.333
                                              St. Louis, Missouri 63102
                                              (314) 539-2200




                                                 4
    Case: 4:19-cr-00839-HEA Doc. #: 1 Filed: 10/10/19 Page: 5 of 5 PageID #: 5




UNITED STATES Of AMERICA                       )
EASTERN DIVISION                               )
EASTERN DISTRICT OF MISSOURI                   )


     I, Lindsay McClure-Hartman, Assistant United States Attorney for the Eastern District of

Missouri, being duly sworn, do say that the foregoing information is true as I verily believe.




     Subscribed and sworn to before me this        ~~ay of October, 2019.

                                                                                                                   I

                                                            ISTR;1CJ'_-COURT                                  ,'       -
                                                                -
                                                               --... . .
                                                                ~
                                                                 ..
                                                                    ~·.
                                                                           /
                                                                      --......   '
                                                                                     .,..,,,..   ...   ..._
                                                                                                               ?       -'
